     Case 1:20-cv-00593-NONE-JLT Document 16 Filed 12/07/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 GUNTER D. THESUS,                                Case No. 1:20-cv-0593-NONE-JLT (PC)

12                  Plaintiff,                      ORDER REFERRING THE CASE TO POST-
                                                    SCREENING ADR PROJECT AND STAYING
13                  v.                              THE CASE FOR 90 DAYS

14 S. RAMOS, et al.,

15                  Defendants.
16
              When at least one defendant has been served and/or filed an answer, the Court is referring
17
      all post-screening, civil rights cases filed by pro se inmates to the Post-Screening Alternative
18
      Dispute Resolution Project to attempt to resolve cases more quickly and less expensively. Defense
19
      counsel from the Office of the California Attorney General has agreed to participate in this pilot
20
      project. No defenses or objections are waived by participation.
21
           As set forth in the screening order, the Court has found the plaintiff has stated at least one
22
      cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties
23
      to investigate the plaintiff’s claims, meet and confer and participate in a settlement conference.
24
           There is a presumption that all post-screening civil rights cases assigned to the
25
      undersigned will proceed to settlement conference. However, if after investigating plaintiff’s
26
      claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor, counsel
27

28

                                                      1
     Case 1:20-cv-00593-NONE-JLT Document 16 Filed 12/07/20 Page 2 of 4


 1    finds in good faith that a settlement conference would be a waste of resources, 1 defense counsel
 2    may move to opt out of this pilot project.
 3                Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom
 4    Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the settlement
 5    conference cannot be set quickly due to the court’s calendar, the parties may seek an extension of
 6    the initial 90-day stay. Based upon the foregoing, the Court ORDERS:
 7           1.       This action is STAYED for 90 days to allow the parties an opportunity to settle
 8    their dispute before a responsive pleading is filed, or the discovery process begins. No other
 9    pleadings or other documents may be filed in this case during the stay. The parties SHALL NOT
10    engage in formal discovery, but they may jointly agree to engage in informal discovery.
11           2.       Within 30 days from the date of this order, the parties SHALL file the attached
12    notice, indicating their agreement to proceed to an early settlement conference or whether they
13    believe settlement is not achievable at this time.
14           3.       Within 35 days from the date of this order, the assigned Deputy Attorney General
15    SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule
16    the settlement conference;
17           4.       If the parties settle their case during the stay of this action, they SHALL file a Notice
18    of Settlement as required by Local Rule 160;
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27
             1
28             By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it has
     a significant chance of success, this would be a likely circumstance where the opt-out provision should be employed.

                                                               2
     Case 1:20-cv-00593-NONE-JLT Document 16 Filed 12/07/20 Page 3 of 4


 1         5.     The Clerk of the Court SHALL serve via email, copies of a. plaintiff’s complaint
 2    (Doc. 1), b. the screening order (Doc. 10), and c. this order to Supervising Deputy Attorney
 3    General Christopher Becker and copy of this order to ADR Coordinator Sujean Park.
 4
     IT IS SO ORDERED.
 5

 6     Dated:    December 6, 2020                         /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
     Case 1:20-cv-00593-NONE-JLT Document 16 Filed 12/07/20 Page 4 of 4


 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6 GUNTER D. THESUS,                               Case No. 1:20-cv-0593-NONE-JLT (PC)

 7                  Plaintiff,
                                                   NOTICE REGARDING EARLY
 8                  v.                             SETTLEMENT CONFERENCE

 9 S. RAMOS, et al.,

10                  Defendants.
11

12
           1.      The party or counsel for the party signing below, agrees that there is a good chance
13
      that an early settlement conference will resolve this action and wishes to engage in an early
14
      settlement conference.
15
                   Yes     ____          No      ____
16

17
           2.      The plaintiff (Check one):
18
                   _____ Would like to participate in the settlement conference in person, OR
19
                   _____ Would like to participate in the settlement conference by video conference.
20

21
      Dated:
22
                                                        ________________________________
23
                                                        Plaintiff or Counsel for Defendants
24

25

26
27

28

                                                    4
